Citation Nr: 0912510	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-15 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a head injury with post-traumatic headaches from 
June 8, 2006, and in excess of 30 percent from November 13, 
2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1983 to March 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In this decision, service 
connection was granted for residuals of head injury, with 
post-traumatic headaches, and a 10 percent rating was 
assigned, effective from June 8, 2006, the date that the 
Veteran's claim was filed.  He submitted a timely notice of 
disagreement with the rating assigned, and in April 2007, the 
RO assigned an increased rating of 30 percent, effective from 
November 13, 2006, the date that actual increase in severity 
was demonstrated.  The appeal continues.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in December 2008.  A copy of the 
transcript of that hearing is of record.  Additional evidence 
received at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Veteran is currently service-connected 
for residuals of a head injury with post traumatic headaches.  
In statements of record, to include testimony at a personal 
hearing in December 2008, he alleges increased severity of 
manifestations associated with his headaches.  Specifically, 
he reports severe and totally prostrating headaches that 
occur two to four times per week.  At times, it feels like 
his head is going to explode or his eyes are going to pop 
out.  On occasion, he gets nauseated to the point where he 
throws up.  He experiences audio and photo phobia and has 
missed several days of work in recent months due to the 
severity of his headaches.  

The Board notes that while the Veteran was neurologically 
examined for headaches several years ago (in 2007), 
additional evaluation is necessary.  Under the circumstances, 
the Board agrees that VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his sinusitis.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).

Moreover, it is noted that the Veteran has not been 
specifically examined for traumatic brain injury (TBI) as a 
result of the inservice head injury.  VA's C&P has developed 
an examination worksheet designed to adequately rate all 
potential residuals from a TBI.  See C&P Examination 
Worksheet for Traumatic Brain Injury (added September 12, 
2007).  This examination is designed to address the physical, 
psychological, and neurological residuals that may arise due 
to this type of injury.  Furthermore, it recommends 
consideration of neuropsychological testing when cognitive 
impairment may be present.

In summary, the Veteran's was most recently evaluated 
neurologically in 2007.  As was noted at his hearing before 
the undersigned, no actual tests were accomplished regarding 
possible TBI.  The Board concludes that it would be 
beneficial for the Veteran to undergo the examinations which 
are specific for individuals who have sustained closed head 
injuries.  As such, the Board finds that a complete TBI 
examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
residuals of a head injury with post-
traumatic headaches, on appeal.  Any 
records that are not currently included 
in the clams file should be obtained and 
added to the file.  With any necessary 
authorization from the Veteran, the 
AMC/RO should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  Any records he has concerning time 
lost from work should also be submitted, 
to the extent not currently on file.  If 
any records cannot be obtained, it should 
be so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  After the above requested records, 
and any other outstanding evidence, has 
been associated with the claims file, but 
whether or not records are obtained, 
schedule the Veteran for a VA traumatic 
brain injury (TBI) examination, to 
include indicated neuropsychological 
studies, to ascertain the severity of his 
service-connected residuals of a head 
injury with post-traumatic headaches.  
The claims file must be made available to 
the examiner, and the examination report 
should reflect that a review of the 
claims folder was completed.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.

(a) The examiner should inquire 
specifically about the following symptom 
or area of symptoms: headaches; dizziness 
or vertigo; weakness or paralysis; sleep 
disturbance; fatigue; malaise; mobility; 
balance; memory impairment; cognitive 
impairment; speech or swallowing 
difficulties; pain; bowel or bladder 
impairment; psychiatric symptoms; sexual 
dysfunction; sensory changes; visual 
problems; hearing problems; decreased 
sense of taste or smell; seizures; 
hypersensitivity to light or sound; 
behavioral changes.  The examiner should 
specify any diagnosis associated with any 
of the above symptomatology and provide 
an opinion as to whether it is more 
likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability), related to the Veteran's 
in-service head injury.

(b) The examiner should also address any 
objective findings regarding motor 
function, muscle tone and reflexes, 
sensory function, gait/cerebellar signs, 
autonomic nervous system, cranial nerves, 
skin breakdown due to neurological 
problems, endocrine dysfunction due to 
TBI, and other abnormal findings.  Again, 
the examiner should specify any diagnosis 
associated with any clinical findings and 
provide an opinion as to whether it is 
more likely than not (more than 50 
percent probability), at least as likely 
as not (50-50 percent probability), or 
less likely than not (less than 50 
percent probability), related to the 
Veteran's in-service head injury.

(c) The examiner is specifically directed 
to discuss the symptomatology associated 
with the Veteran's service-connected 
post-traumatic headaches.  Such 
discussion should include information 
regarding the frequency of these 
headaches/attacks as well as the 
severity.  

3.  After completion of the above, and 
any other development deemed necessary, 
review the expanded record and determine 
if the Veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefits sought.  Unless the benefits 
sought on appeal are granted, the Veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond.  The Board 
intimates no opinion as to the outcome of 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




